Filed:1012312015 5:22:16 PM
                                                                                    Jenica Turner, District Clerk
                                                                                    Wood County, Texas
                                                                                    Reviewed By:Donna Graves
                                           CAUSE NO. 2015-254

BLtIRE REID,                                             §       IN THE DISTRICT COURT
                                                                                  FILED IN
     Plaintiff,                                          §                   6th COURT OF APPEALS
                                                         §                     TEXARKANA, TEXAS
    I
VS·I                                                     §       402 JUDICIAL10/27/2015
                                                                    ND
                                                                               DISTRICT 1:22:59 PM
                                                         §                        DEBBIE AUTREY
ssA HOLDINGS, INC.                                       §                            Clerk
dlbla PROTEC LABORATORY,                                 §
       Defendant.                                        §       WOOD COUNTY, TEXAS

                                           NOTICE OF APPEAL

          Plaintiff Blaire Reid files this Notice of Appeal, and would respectfully show as follows:

          1.      Plaintiff Reid gives notice ofher intent to appeal from the trial court's Final Judgment

sig ed on July 28,2015. The cause number is 2015-254, styled Blaire Reid v. SSB Holdings, Inc.

         Protec Laboratory, in the 402 00 District Court of Wood County, Texas.

          2.      This appeal is taken to the Sixth Court of Appeals, Texarkana, Texas.



                                                          Respectfully submitted,

                                                          DUKE SETH, P.L.L.C.


                                                         lsI Walker M. Duke

                                                         WALKER M. DUKE
                                                         Texas Bar No. 24036505
                                                         wduke@dukeseth.com
                                                         325 N. S1. Paul Street
                                                         Suite 2220
                                                         Dallas, Texas 75201
                                                         (214) 965-8100 Telephone
                                                         (214) 965-8101 Facsimile

                                                          ATTORNEYS FOR PLAINTIFF




NOT~CE OF APPEAL
CAU E NO. 2015-254               Page -1
    iI
                               CERTIFICATE OF SERVICE

       On this 23rd day of October, 2015, a true and correct copy of the foregoing document was
se1ed to the following counsel of record through the Court's electronic filing system:

        Jason T. Weber 

        Thompson, Coe, Cousins & Irons, LLP 

        700 North Pearl Street 

        Twenty~Fifth Floor 

        Dallas, Texas 75201-2825 

                                                   /s/ Walker M. Duke

                                                   WALKER M. DUKE




NOTlCE OF APPEAL
CAU~E NO. 2015-254           Page- 2